ICJ_135_PulpMills_ARG_URY_2007-01-23_ORD_01_NA_02_FR.txt.                                                                             21




        DÉCLARATION DE M. LE JUGE BUERGENTHAL

[Traduction]

   1. Si je souscris à sa décision de rejeter la demande en indication de
mesures conservatoires soumise par l’Uruguay en la présente affaire, je
regrette que, pour y aboutir, la Cour ait postulé que le pouvoir qu’elle
tient de l’article 41 de son Statut est limité à un certain type de mesures
conservatoires.
   2. La Cour a, selon moi, le pouvoir d’indiquer deux types distincts de
mesures conservatoires. En ne prenant en compte que l’un d’entre eux, la
Cour a, en l’espèce, manqué une occasion de mener un examen appro-
fondi du rapport d’ordre juridique entre l’existence de mesures coercitives
extrajudiciaires et son pouvoir d’indiquer des mesures conservatoires du
second type.
   3. L’indication, par la Cour, du premier type de mesures conserva-
toires est subordonnée au constat d’une nécessité urgente liée au risque de
préjudice ou de dommage irréparable pesant sur les droits objets d’un dif-
férend relevant, prima facie, de sa compétence. C’est à une demande en
indication de mesures de ce type, présentée par l’Argentine, que la Cour
a refusé de faire droit en juillet dernier, au motif que l’Argentine n’avait
pas démontré que, en l’absence de telles mesures à ce stade de la procé-
dure, les droits en litige entre les Parties subiraient un préjudice ou un
dommage irréparable. C’est à ce même titre que la Cour refuse d’indiquer
les mesures conservatoires aujourd’hui sollicitées par l’Uruguay.

   4. Or, telle n’est pas, selon moi, la seule considération susceptible de
motiver l’indication de mesures conservatoires. En 1939, déjà, la Cour
permanente de Justice internationale, invoquant l’article 41 de son Statut,
libellé en des termes identiques à ceux de l’article 41 du Statut de la
présente Cour, avait indiqué deux types de mesures conservatoires
lorsqu’elle avait prescrit à la Bulgarie de « veille[r] à ce qu’il ne soit pro-
cédé à aucun acte, de quelque nature qu’il soit, susceptible de préjuger des
droits réclamés par le Gouvernement belge ou d’aggraver ou d’étendre
le différend soumis à la Cour » (Compagnie d’électricité de Sofia et de
Bulgarie, ordonnance du 5 décembre 1939, C.P.J.I. série A/B n° 79,
p. 199). En faisant valoir son pouvoir d’indiquer les mesures conserva-
toires susmentionnées, la Cour permanente de Justice internationale avait
en outre souligné que l’article 41 de son Statut

     « appliqu[ait] le principe universellement admis devant les juridic-
     tions internationales ... d’après lequel les parties en cause doivent
     s’abstenir de toute mesure susceptible d’avoir une répercussion pré-
     judiciable à l’exécution de la décision à intervenir et, en général, ne

                                                                            22

              USINES DE PÂTE À PAPIER (DÉCL. BUERGENTHAL)                   22

    laisser procéder à aucun acte, de quelque nature qu’il soit, suscep-
    tible d’aggraver ou d’étendre le différend... » (C.P.J.I. série A/B
    no 79, p. 199).
  5. Par la suite, la Cour internationale de Justice a adopté des mesures
conservatoires semblables à celle indiquée par la Cour permanente de
Justice internationale dans l’affaire précitée. Ainsi la Chambre constituée
en l’affaire Burkina Faso/République du Mali a-t-elle déclaré disposer
    « en vertu de l’article 41 du Statut du pouvoir d’indiquer des mesures
    conservatoires en vue d’empêcher l’aggravation ou l’extension du
    différend quand elle estime que les circonstances l’exigent... » (Diffé-
    rend frontalier (Burkina Faso/République du Mali), mesures conser-
    vatoires, ordonnance du 10 janvier 1986, C.I.J. Recueil 1986, p. 9,
    par. 18),
avant de prescrire des mesures conservatoires invitant les deux gouverne-
ments à
    « veille[r] l’un et l’autre à éviter tout acte qui risquerait d’aggraver ou
    d’étendre le différend dont la Chambre est saisie ou de porter atteinte
    au droit de l’autre Partie à obtenir l’exécution de tout arrêt que
    la Chambre pourrait rendre en l’affaire... » (ibid., p. 11-12, par. 32,
    al. 1), point A)).
Dans l’affaire de la Frontière terrestre et maritime entre le Cameroun et
le Nigéria (Cameroun c. Nigéria), la Cour a repris mot pour mot la
conclusion à laquelle était parvenue la Chambre, à savoir que
    « la Cour dispose, en vertu de l’article 41 de son Statut, du pouvoir
    d’indiquer des mesures conservatoires en vue d’empêcher l’aggra-
    vation ou l’extension du différend quand elle estime que les cir-
    constances l’exigent... » (C.I.J. Recueil 1996 (I), p. 22-23, par. 41).
De même a-t-elle, en l’affaire Congo c. Ouganda, cité le passage de l’arrêt
Cameroun c. Nigéria (par. 44) et indiqué notamment les mesures conser-
vatoires suivantes :
       « Les deux Parties doivent, immédiatement, prévenir et s’abstenir de
    tout acte, et en particulier de toute action armée, qui risquerait de por-
    ter atteinte aux droits de l’autre Partie au regard de tout arrêt que
    la Cour pourrait rendre en l’affaire, ou qui risquerait d’aggraver ou
    d’étendre le différend porté devant elle ou d’en rendre la solution plus
    difficile... » (Activités armées sur le territoire du Congo (République
    démocratique du Congo c. Ouganda), mesures conservatoires, ordon-
    nance du 1er juillet 2000, C.I.J. Recueil 2000, p. 129, par. 47, al. 1).)
  6. Il ne s’agit là que de quelques exemples de décisions prises en ce sens
par la présente Cour, reposant sur le postulat que celle-ci dispose, en
vertu de l’article 41, du pouvoir d’indiquer des mesures conservatoires
aux fins d’empêcher une partie à un différend dont elle est saisie d’influen-
cer ou d’entraver la procédure judiciaire par des méthodes coercitives

                                                                            23

              USINES DE PÂTE À PAPIER (DÉCL. BUERGENTHAL)                   23

extrajudiciaires, sans rapport avec les droits spécifiques en litige et ten-
dant, ou sciemment destinées, à saper la bonne administration de la jus-
tice dans une affaire en cours. Et, de fait, c’est son droit de ne pas être
soumis à une telle ingérence que l’Uruguay a cherché à faire valoir en
invoquant celui de voir trancher, en la présente affaire, la question des
droits qu’il tire du statut du fleuve Uruguay de 1975 sans être soumis à
des mesures économiques coercitives de nature extrajudiciaire.
   7. Incontestablement, la Cour n’a pas compétence à l’égard du blocage
des ponts en tant que tel, puisque le statut du fleuve Uruguay de 1975, en
vertu duquel elle semble compétente prima facie pour connaître du pré-
sent différend, porte exclusivement sur le régime du fleuve. Il paraît tou-
tefois difficilement concevable que la Cour ne dispose pas des pouvoirs
— reconnus aux instances judiciaires en général et qui trouvent, d’après
moi, leur expression dans l’article 41 de son Statut — nécessaires pour
éviter que le recours, par l’une des parties, à des mesures coercitives
extrajudiciaires contre la partie adverse ne mette en péril ni ne rende plus
difficile un règlement conforme à une bonne administration de la justice
des différends dont elle est saisie. Tel est, du reste, ce que la Cour semble
avoir affirmé dans les affaires précitées, lorsqu’elle s’est prévalue du pou-
voir d’indiquer des mesures conservatoires en vue d’empêcher l’aggrava-
tion du différend.
   8. Il est vrai que la Cour a eu tendance, lorsqu’elle a indiqué de telles
mesures, à joindre les deux types de mesures conservatoires dans un
même paragraphe du dispositif, et qu’elle n’a pas, jusqu’à présent, eu
l’occasion d’en indiquer dans une affaire où n’étaient pas aussi prescrites
des mesures du premier type. S’il ne s’ensuit pas nécessairement qu’elle ne
puisse le faire, il a pu en être déduit que les mesures conservatoires du
second type étaient simplement subordonnées aux premières et que, en
conséquence, la Cour n’avait pas, dans le cadre de l’article 41, le pouvoir
d’indiquer celles-là indépendamment de celles-ci.
   9. Telle est au fond la manière de voir adoptée par la Cour en la présente
instance. Ainsi note-t-elle, au paragraphe 31 de son ordonnance, que
     « le pouvoir ... d’indiquer des mesures conservatoires en vertu de
     l’article 41 du Statut vise à lui permettre de sauvegarder le droit de
     chacune des parties à une affaire « [e]n attendant l’arrêt définitif »,
     pourvu que de telles mesures soient nécessaires pour empêcher que
     soit causé un préjudice irréparable aux droits en litige ».
Au paragraphe suivant, la Cour souligne que ce pouvoir « d’indiquer des
mesures conservatoires ne peut être exercé que s’il y a nécessité urgente
d’empêcher que soit causé un préjudice irréparable à de tels droits, avant
[qu’elle] n’ait eu l’occasion de rendre sa décision définitive ». Cela posé, la
Cour conclut qu’elle ne saurait indiquer aucune des trois mesures conser-
vatoires demandées par l’Uruguay (paragraphe 13 de l’ordonnance), au
motif que celui-ci n’a pas démontré que les actions qu’il attribue à
l’Argentine font peser sur les droits qui lui sont contestés un risque immi-
nent de préjudice irréparable.

                                                                            24

              USINES DE PÂTE À PAPIER (DÉCL. BUERGENTHAL)                    24

   10. Ces conclusions s’appuient sur une interprétation de l’article 41
selon laquelle la Cour n’aurait pas le pouvoir d’indiquer des mesures
conservatoires dès lors qu’il n’a pas été établi que pèserait sur l’objet du
différend entre les parties — celui-là même à l’égard duquel la Cour est à
tout le moins compétente prima facie — un risque imminent de préjudice
irréparable. La Cour, aux paragraphes 40 et 41 de son ordonnance, en
conclut dès lors, concernant la première demande en indication de me-
sures conservatoires de l’Uruguay :
        « 40. Considérant que la Cour, ayant entendu les Parties en leurs
     plaidoiries, estime que, en dépit des barrages, la construction de
     l’usine Botnia a considérablement progressé depuis l’été 2006, deux
     nouvelles autorisations ayant été accordées, et qu’elle est à présent
     bien avancée ; que la construction de l’usine se poursuit donc ;

        41. Considérant que la Cour, sans examiner la question de savoir
     si les barrages peuvent avoir causé ou peuvent continuer de causer
     des dommages à l’économie uruguayenne, n’est pas convaincue, au
     vu de ce qui précède, que ces barrages risquent de causer un préju-
     dice irréparable aux droits que l’Uruguay prétend en l’espèce tirer du
     statut de 1975 en tant que tels... »
La Cour rejette les deuxième et troisième mesures conservatoires sollici-
tées par l’Uruguay pour les mêmes motifs.
   11. D’après moi, ces conclusions de la Cour ne tiennent pas compte du
libellé de l’article 41 et des pouvoirs conférés à toute institution judiciaire.
L’article 41 se lit comme suit :
       « La Cour a le pouvoir d’indiquer, si elle estime que les circons-
     tances l’exigent, quelles mesures conservatoires du droit de chacun
     doivent être prises à titre provisoire. »
Cette formulation autorise une interprétation moins restrictive, reflétée
dans les affirmations répétées de la Cour selon lesquelles elle
     « dispose, en vertu de l’article 41 de son Statut, du pouvoir d’indi-
     quer des mesures conservatoires en vue d’empêcher l’aggravation
     ou l’extension du différend quand elle estime que les circonstances
     l’exigent ».
Si la Cour, ainsi qu’elle le souligne au paragraphe 49 de son ordonnance,
a, dans tous les précédents qu’elle cite, également indiqué des mesures
conservatoires du premier type, il n’en reste pas moins que l’article 41 du
Statut subordonne la décision d’indiquer ou non des mesures conserva-
toires aux « circonstances » susceptibles de rendre de telles mesures néces-
saires. Ces circonstances peuvent recouvrir un risque imminent de préju-
dice irréparable pesant sur les droits en litige. Mais, indépendamment de
ce cas de figure, rien dans la jurisprudence de la Cour n’amène à exclure
formellement qu’elles puissent aussi recouvrir des situations dans les-
quelles une partie à l’affaire recourt à des mesures coercitives extrajudi-

                                                                             25

              USINES DE PÂTE À PAPIER (DÉCL. BUERGENTHAL)                   25

ciaires sans rapport avec l’objet du différend, qui entraînent l’aggravation
de ce dernier en tant qu’elles sont prises dans le dessein de saper ou d’entra-
ver les droits dont dispose la partie adverse pour assurer sa défense devant
la Cour. Le critère ne consisterait pas alors à savoir si un risque imminent
de dommage irréparable pèse sur l’objet du différend, mais si les actions
en cause ont des répercussions particulièrement préjudiciables sur l’apti-
tude de la partie sollicitant les mesures conservatoires à protéger pleine-
ment ses droits dans le cadre de la procédure judiciaire.
   12. S’il ne saurait être nié que le blocage des ponts a entraîné, pour
l’Uruguay, un préjudice économique considérable, ce qui est fort regret-
table, les éléments versés au dossier ne nous permettent pas de conclure
que ces actions ont sérieusement compromis l’aptitude de celui-ci à pro-
téger effectivement ses droits en général dans la procédure judiciaire pen-
dante devant la Cour.

                                         (Signé) Thomas BUERGENTHAL.




                                                                            26

